Citation Nr: 1449546	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to August 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied the issue on appeal.

In November 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a right to substantial compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed, the case must be returned to the AOJ.

In November 2012, the Board remanded the claim to obtain a supplemental medical opinion from the April 2010 VA examiner or another examiner that included a discussion of two particular service treatment records dated in December 1989 and June 1991.  The remand directive explicitly indicated that the "examiner should take into account the service treatment records dated in December 1989 and June 1991."  A review of the June 2013 examination report reflects that the examiner did review the claims file and opined that the claimed GERD disability was less likely than not incurred in or caused by military service because there was "no evidence of chronicity of GERD in [the service treatment records]," no evidence of chronicity of care for the claimed condition of GERD in the years proximal to military service, and EGD in 2005 was normal.  Unfortunately, in rendering the supplemental medical opinion, the examiner did not discuss the two particular service treatment records as requested.  Therefore, it is unclear whether the examiner took into account these particular records and another remand is required.  The AOJ should return the entire claims file to the June 2013 VA examiner, if available, to obtain a supplemental medical opinion.

Previously, the Board had detailed some of the pertinent evidence of record.  The Veteran had asserted that she was treated for chronic stomach nausea in service, necessitating an endoscopy and colonoscopy, and that her current GERD had its onset in service and is linked to her in-service stomach conditions.

Service treatment records reflect intermittent treatment for gastrointestinal complaints.  In December 1989, she presented to the emergency room, reporting that she vomited twice after eating pizza. She believed she "ate too much" and indicated she felt better after vomiting.  Objective findings included epigastric tenderness and her symptoms were noted to resolve five minutes after a GI (gastrointestinal) cocktail.  The diagnosis was dyspepsia (indigestion).  In June 1991 she presented for follow-up treatment for costochondritis.  She reported mid-epigastric stabbing/burning pain that awoke her at night due to a "burning sensation."  She indicated that the symptoms also occurred intermittently throughout the day.  She denied symptoms during exertion and had not noted pain decreased with food.  There was no change in bowel movement or color.  There was mild tenderness to palpation in the epigastric region.  The assessment was presumptive PUD (peptic ulcer disease)/reflux.  Indocin was discontinued and Zantac was prescribed twice daily. 

After service, the Veteran denied gastrointestinal symptoms as a new VA patient in November 2001.  A November 2002 VA treatment note diagnosed peptic ulcer disease and Ranitidine (Zantac) was prescribed.  In January 2005, the diagnosis was GERD/PUD.  In May 2006, she was diagnosed with reflux and regurgitation that occurred mostly at night. 

During an October 2007 VA muscles examination to evaluate the current severity of her service-connected costochondritis disability, the Veteran admitted that she could "not differentiate her chest pain from GERD, lifting and costochondritis."

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who conducted the June 2013 VA examination.  If that examiner is not available, or if otherwise determined as necessary, schedule the Veteran for a VA examination.  The examiner should note review of the claims file.  

The examiner shoulder provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current GERD, or digestive disability, was incurred in or otherwise related to her military service.  

A medical analysis and rationale are to be included with all opinions expressed and must include discussion of the service treatment records dated in December 1989 and June 1991.
 
2.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, the AOJ should readjudicate the claim for service connection for GERD.  If the benefit sought is not granted in full, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



